DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for priority based on provisional Application No. 62/783,872 filed on 21 December 2018.
	

Information Disclosure Statement
	Applicant is reminded of the continuing obligation under 37 CFR 1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this application.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.

	The independent claims (Claims 1 and 11) are directed to the mental task or process of collecting and analyzing data (i.e., by comparing aggregated geo-location coordinates, proximities, and timestamps of two datasets—namely, the planting datasets and harvesting datasets; and then determining a geo-location error value based on some geo-location offset value between each planting dataset and corresponding harvesting dataset).
	Dependent claims 2 and 12 recite a mathematical operation of determining an overall field quality value via some computation.
	Dependent claims 4 and 14 recite a mental task or process of normalizing the data (i.e., a type of analyzing data).
	Dependent claims 5 and 15 recite a mental task or process of collecting and analyzing the data (by determining a nearest planting dataset to the harvesting dataset based on geo-locations of planting and harvesting data values).
	Dependent claims 6, 9, 16 and 19 recite a mathematical operation of determining distances represented as unit vectors, and calculating a perpendicular distance where the error value is calculated based on a specified formula.
	Dependent claims 7 and 17 recite a mental task or process of collecting and analyzing data (including determining centroid locations).
	Dependent claims 8 and 18 recite a mental task or process of analyzing data (mapping datasets to multi-dimensional space based upon the centroid locations, determining distance values, and comparing the determined distance values to certain tolerance thresholds). 
	Dependent claims 10 and 20 recite a mental task or process of analyzing data (determining geo-location offset values).


	Independent claims 1 and 11 recite receiving and aggregating information based on coordinates and timestamps. This is nothing more than directed to an abstract concept of organizing and manipulating information through correlation (similar to the claims found abstract in Digitech Image Techs1, where the claims were found to be directed to an abstract idea because they described a process of organizing information through mathematical correlations, similar to Flook’s method of calculating using a mathematical formula). The limitations directed to receiving, aggregating, and analyzing the aggregated information is directed to the abstract concept of collecting and analyzing data, as the claims do not recite a particular manner of achieving the analysis step other than broadly reciting factors used in performing the determination step. “[We continue to] treat[] analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category” (Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed. Cir. 2016)). The claims further recite insignificant extra-solution activities of collecting and displaying data (which are also well-understood, routine, and conventional activities). See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network” was previously recognized by the courts as being directed to well-understood, routine, and conventional activities when claimed in a merely generic manner). The fact that the claims are directed to planting and harvesting data is nothing more than an insignificant field-of-use limitation, attempting to limit the claims to a particular technological field, i.e., describing the context rather than a particular manner of achieving the claimed invention.
	Dependent claims 2 and 12 recite determining an overall field quality value by implementing a formula, and presenting the results of the determination on a screen. Firstly, this is nothing more than reciting a mathematical operation that can be practically performed in the mind of a person. See, e.g., Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978) (“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory”). Displaying the results on a screen is nothing more than an insignificant post-solution activity that is also well-understood, routine, and conventional. See MPEP § 2106.05(d)(II) (“Receiving or transmitting data over a network” was previously recognized by the courts as being directed to well-understood, routine, and conventional activities when claimed in a merely generic manner).
	Dependent claims 3 and 13 recite generating a graphical representation of the geo-location error values over some specified threshold, which is directed to the well-understood, routine, and conventional activity of filtering data. See Bascom2 (“filtering content…is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”; claims directed to email filtering were found to be abstract and patent ineligible when there was no restriction on how the result was accomplished, and the mechanism is not described). Here, the claims do not purport to explain how the threshold is determined, or how the geo-location error value is particularly calculated. Thus, claims 3 and 13 do not cure the deficiencies of the independent claims. Additionally, the claims recite displaying one of a color-coded symbol or a numerical value as indicators. This is nothing more than an attempt to limit the claims to a particular field of use, i.e., mere narrowing of what is otherwise an abstract concept. See BSG Tech3 at pp. 17-18 (“As a matter of law, narrowing or reformulating an abstract idea do not add ‘significantly more’ to it”).
	Dependent claims 4 and 14 recite aggregating sets of data values based on certain timestamps, which is nothing more than filtering data. See Bascom4 (“filtering content…is a long-standing, well-known method of organizing human behavior, similar to concepts previously found to be abstract”; claims directed to email filtering were found to be abstract and patent ineligible when there was no restriction on how the result was accomplished, and the mechanism is not described. Here, the data is filtered based on certain timestamp associations. Furthermore, the claims’ recitation of normalizing the data sets is nothing more than mere narrowing of what are still otherwise abstract concepts. See, e.g., InvestPic5 at pp. 12 (finding that claims directed to bootstrap, jackknife, and cross-validation, which were all particular methods of resampling, only provided further narrowing of what were otherwise still mathematical operations, and added nothing outside the abstract realm); see also Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible). Lastly, adding identifiers to the datasets is nothing more than an insignificant post-solution activity, i.e., being nothing more than merely a nominal or tangential addition to the claim and not integrated into the claims as a whole.
Dependent claims 5 and 15, similarly to the independent claims, recite assigning planting pass identifiers to the nearest harvesting dataset, and aggregating the pairs to generate the dataset of planting-to-harvesting pairs (i.e., directed to the abstract concept of organizing data, as seen in the independent claims). Because the claims do nothing more than state the abstract idea while adding the words “apply it” (i.e., the mechanisms for assigning the identifier were previously found to be abstract; see claims 4 and 14 upon which claims 5 and 15 depend upon), this is nothing more than mere narrowing of what are still otherwise abstract concepts. See, e.g., InvestPic6 at pp. 12 (finding that claims directed to bootstrap, jackknife, and cross-validation, which were all particular methods of resampling, only provided further narrowing of what were otherwise still mathematical operations, and added nothing outside the abstract realm); see also Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
Dependent claims 6, 9, 16, and 19 recite determining error values based on various mathematical calculations. This is nothing more than reciting a mathematical operation that can be practically performed in the mind of a person. See, e.g., Parker v. Flook, 437 U.S. 584, 98 S. Ct. 2522 (1978) (“If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory”).
Dependent claims 7 and 17 recite aggregating data having the same timestamp values within a certain proximity of each other (i.e., a type of filtering step; see, e.g., the paragraph concerning dependent claims 4 and 14 for further detail), and determining centroid locations for the filtered dataset. However, because the claims do not purport to explain how—by what particular process or structure—such centroid locations are determined, such a limitation is nothing more than mere narrowing of what are otherwise still abstract concepts. See, e.g., InvestPic7 at pp. 12 (finding that claims directed to bootstrap, jackknife, and cross-validation, which were all particular methods of resampling, only provided further narrowing of what were otherwise still mathematical operations, and added nothing outside the abstract realm); see also Mayo, 566 U.S. at 88-89 (stating that narrow embodiments of ineligible matter, citing mathematical ideas as an example, are still ineligible).
Dependent claims 8 and 18 recite mapping datasets within a multi-dimensional space based upon centroid locations. However, this is nothing more than merely reciting the words “apply it” with the judicial exception (i.e., the abstract concept of generating such datasets, and then applying it to a multi-dimensional space based upon some generic manner of determining centroid locations, does not make the claims any less abstract). Furthermore, the claims recite the abstract concept of determining a distance value between the nearest centroid locations, without confining the claims to a particular manner of determining such a distance value; nor do the claims recite how the tolerance threshold might be determined. Rather, the claims assume that such a functionality is possible, and apply the results of an unspecified process for making certain determinations and aggregating a dataset of planting-to-harvesting pairs. See, e.g., Electric Power Group8 at slip op. 12 (“[T]he essentially result-focused, functional character of claim language has been a frequent feature of claims held ineligible under § 101”).
Dependent claims 10 and 20 recite determining geo-location offset values without limiting the claims to any particular means for making such a determination. At best, determining geo-location offset values (in order to determine the geo-location error values) is nothing more than mere narrowing of what is otherwise an abstract concept, and does not further confine the claims to a particular manner of achieving the claimed result.

Even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. The majority of the claim limitations simply combine a series of individually abstract concepts together into an ordered combination, which does not make the claims and their additional elements any less abstract when taken together. See RecogniCorp, LLC v. Nintendo Co., Ltd. (Fed. Cir. 2017) at pp. 8: “Adding one abstract idea…to another abstract idea…does not make the claim non-abstract….” The additional elements do nothing more than recite mathematical operations, insignificant extra-solution activities, field-of-use limitations, and well-understood, routine, and conventional activities.
The introduction of a computer into the claims does not alter the analysis. Neither stating an abstract idea “while adding the words ‘apply it,’” Mayo, supra, nor limiting the use of an abstract idea “ ‘to a particular technological environment,’” Bilski, supra, at 610-611, is enough for patent eligibility. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, supra, at __. pp. 11-14.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception without significantly more.



Prior Art Rejections
	The claims would be found allowable over the prior art of record if the 35 U.S.C. 101 rejection was overcome. No prior art rejection is hereby presented, as no prior art was found to teach, suggest, or otherwise render obvious the combination of the independent claim limitations. The dependent claims would have been found allowable over the prior art of record if not for the 35 U.S.C. 101 rejection, for at least by virtue of their dependency on their respective independent claims.

A prior art search was conducted, and the closest prior art found were:
McPeek (“McPeek”) (US 2019/0162855 A1) – Systems and methods for determining crop yields with high resolution geo-referenced sensors
McPeek is directed to the similar field of technology as the claimed invention, i.e., to agricultural applications. Similar to the claimed invention, McPeek discloses using timestamp information in order to correlate and fuse data together into a data set; however, unlike the claimed invention, McPeek is directed to piecing together multiple sensor data, whereas the claimed invention is directed to creating planting to-harvesting pairs based upon proximities between geo-location coordinates.
Richt et al. (“Richt”) (US 10,477,756 B1) – Correcting agronomic data from multiple passes through a farmable region
Richt is directed to the same field of invention as the claimed invention (i.e., precision agriculture), and correcting agronomic data in farmable regions. Similar to the claimed invention, Richt discloses generating pairs of data sets corresponding to overlapping portions of a region may be identified based on spatial coordinates (i.e., the claimed geo-location coordinates). Additionally, the pair of data sets may be used to adjust an inaccurate agronomic parameter value, i.e., similar to the claimed invention’s use of generating pairs of planting-to-harvesting data values for generating geo-location error values. However, unlike Richt, the claimed invention discloses utilizing timestamps (i.e., similar to Richt’s “temporal” information) to match the pairs of planting and harvesting datasets (similar to Richt’s first and second pass data); Richt, on the other hand, discloses pairing information based on spatial data, and then utilizing temporal information to determine which of the pairs of data came earlier (i.e., Richt discloses [pair data based on spatial location] → [compare the temporal information of data pairs to determine which of the data pair came in the first pass]; the claimed invention, however, discloses [pair data based on spatial and timestamp information]). Additionally, the claimed invention further determines the error values (rather than performing an automatic correction as in Richt’s case), the error values being based on a geo-location offset (which Richt is silent on).
Unruh et al. (“Unruh”) (US 2006/0237200 A1) – GPS controlled guidance system for farm tractor/implement combination
Unruh suggests motivations for why one of ordinary skill in the art would attempt to correct agricultural information. See, e.g., Unruh, [0038-0039] (where it is important that the GPS systems employed in implementations relating to agricultural applications be as accurate as possible, because a cultivator, for example, can cut plants from rows as a result of a deviation of only a few inches. Thus, highly accurate systems such as plus or minus one inch is preferred for the reason that such close tolerances can be very important with regard to the successful operation of a guidance application in certain applications).
Smith (“Smith”) (US 2018/0020329 A1) – Method and System for Internet of Things (iOT) Enhanced Location Based Services Trilateration
Similar to dependent claims 6, 9, 16, and 19, Smith discloses estimating a distance vector between two points (Smith, [0154-0158]). Smith further discloses using this information to calculate overall position accuracy, e.g., where if the error in a position is greater than x% for a lower positional confidence, then no updates are needed; this is similar to the manner in which dependent claims 6, 9, 16, and 19 utilize such distance vector information to calculate the geo-location error value. However, Smith does not disclose at least the same formula being used in the claimed invention (i.e., namely, Smith does not at least disclose that the error value is calculated based on the formula one minus a sum of the perpendicular distance and a width of the harvesting dataset divided by two, minus a width of the planting dataset divided by two).
Karr et al. (“Karr”) (US 2008/0167049 A1) – Wireless location using signal fingerprinting and other location estimators
Karr discloses establishing location hypotheses (Karr, [0337-0349]), where if two locations have substantially the same timestamp, and have estimated location areas where the target MS is likely to be and these areas substantially overlap, then the confidence in both such location hypotheses may be increased. At a high level, this is similar to the application in which the claimed invention utilizes timestamp information to estimate a geo-location error value. However, unlike Karr, the claimed invention utilizes such information to generate a dataset pair of harvesting and planting values (whereas in Karr, this information is used to generate location hypotheses for mobile stations, i.e., the object is physically moving across the earth, whereas in the claimed invention, the agricultural field in question obviously is not mobile). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601.  The examiner can normally be reached on M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IRENE BAKER/Examiner, Art Unit 2152                                                                                                                                                                                                        
25 March 2021




    
        
            
        
            
    

    
        1 Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014)
        2 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)
        3 BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281 (Fed. Cir. 2018)
        4 Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, 827 F.3d 1341 (Fed. Cir. 2016)
        5 SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018)
        6 SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018)
        7 SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018)
        8 Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)